

Exhibit 10.18


Dynex Capital, Inc.
Non-Employee Directors’ Annual Compensation
As of January 1, 2020


Cash Compensation


Annual retainer


Non-Employee Director   $65,000


Additional annual retainers


Chairperson of the Board   $25,000


Audit Committee Chair    $20,000


Compensation Committee Chair  $5,000


Nominating & Corporate
Governance Committee Chair  $5,000


Annual retainers are payable in quarterly installments, prorated for the number
of months
served in the case of a change during the calendar year.


Excess meeting fee


In addition to the annual retainers, non-employee directors will also receive a
cash fee of $1,000 for each meeting of the Board of Directors attended above 15
meetings per year and for each Board Committee meeting attended as a member
above 15 meetings per year.


Equity Compensation


Non-employee directors will also receive an annual grant of restricted shares of
the Company’s common stock with a grant date fair value of $80,000, which shares
will vest at the end of one year. The shares are to be granted on the first
Friday following the annual meeting of shareholders.







